DETAILED ACTION
This final action is responsive to the amendment filed 03 December 2021.  Claims 1-20 are pending.  Claims 1, 12, and 19 are independent claims.  Claims 1, 7, 10, 12, and 18-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant prior art arguments have been fully considered but they are not persuasive.
Specifically, Applicant argues (pgs. 11-12) Rao teaches that user inputs into a user interface are mirrored but not the actual user interface.
Examiner respectfully disagrees.  Rao explicitly teaches that the same data and network configuration capabilities are shown simultaneously and in real time on multiple display devices that may be used by a number of users.  Accordingly, Rao teaches that not only user inputs are mirrored but the interfaces as well.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0058248 A1) hereinafter known as Park in view of Goyal (US 9,353,965 B1) hereinafter known as Goyal in view of Rao (US 2017/0170977 A1) hereinafter known as Rao.

 independent claim 1, Park teaches:
...
a user interface device configured to display output to a user and receive input from the user;  (Park: Figs. 3A, 3E-5A, and ¶[0022] and ¶[0024]; Park teaches a building management system that includes a GUI provided to the user wherein the user is able to customize the GUI layouts.)
a processing circuit configured to: ...
receive, via the user interface device, a custom user interface created by the user via the user interface device updating a configuration of the graphical user interface, the custom user interface defining a ... home screen for the ... customized with user preferred interface elements selected by the user from a plurality of element options displayed by the user interface device;  (Park: ¶[0031]; Park teaches the widget appearance and placement of widgets in the GUI may be changed by the user.)
cause the user interface device to display the custom user interface; and  (Park: Fig. 2A and ¶[0031] and ¶[0042]-¶[0044]; Park teaches an exemplary GUI presented to the user, interpreted as a home screen, which contains a layout of widgets customized to the user.)
...
operate one or more pieces of building equipment to control an environmental condition of the building.  (Park: ¶[0062]; Park teaches a widget being a security or temperature widget.  Figs. 3C-3D and ¶[0049] teach the user interacting with the widgets.)


Park does not explicitly teach:
A thermostat for a building, the thermostat comprising:
...
... thermostat ... thermostat ... 

However, Goyal teaches:
A thermostat for a building, the thermostat comprising:  (Goyal: col. 11, lines 35-59; Goyal teaches a thermostat.)
...
... thermostat ... thermostat ...  (Goyal: col. 11, lines 35-59; Goyal teaches a thermostat.)

Park and Goyal are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building controller capable of customizing user interfaces as taught in Park with different interfaces on a thermostat as taught in Goyal.  Park already teaches customizing interfaces and creating different layouts.  However, Park does not explicitly teach a thermostat.  Goyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Goyal because the combination would allow controlling the temperature settings of a dwelling.

Park in view of Goyal does not explicitly teach:
... cause the user interface device to display a graphical user interface, wherein the graphical user interface is also displayed on a display device of a user device;
communicate with a server system via a network, wherein the server system stores an interface mirror, the interface mirror storing the graphical user interface, wherein communication with the server system via the network causes the interface mirror to be updated from storing the graphical user interface to storing the custom user interface, wherein updating the interface mirror causes the server system to communicated the custom user interface, based on the interface mirror, to the user device to be displayed on the display device of the user device; and

However, Rao teaches:
... cause the user interface device to display a graphical user interface, wherein the graphical user interface is also displayed on a display device of a user device;  (Rao: ¶[0224]-¶[0225]; Rao teaches presenting the same interface on the user device and another device.)
communicate with a server system via a network, wherein the server system stores an interface mirror, the interface mirror storing the graphical user interface, wherein communication with the server system via the network causes the interface mirror to be updated from storing the graphical user interface to storing the custom user interface, wherein updating the interface mirror causes the server system to communicated the custom user interface, based on the interface mirror, to the user device to be displayed on the display device of the user device; and  (Rao: ¶[0224]-¶[0225]; Rao teaches a mirror server which provides an interface to both devices and allows the user to collaborate.  ¶[0224] teaches that the same data and network configuration capabilities are shown simultaneously and in real time on multiple display devices that may be used by a number of users. (emphasis added).)

Rao is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. mirroring interfaces across multiple devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building thermostat capable of customizing user interfaces as taught in Park in view of Goyal with the ability to mirror the interface to another device through a server as taught in Rao.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach the ability to mirror the interface to another device through a server.  Rao provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park and Goyal to include teachings of Rao because the combination would allow users to collaborate, as suggested by Rao: ¶[0225]. 







Regarding claim 2, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to: receive, via the custom user interface displayed by the user interface device, one or more environmental settings; and operate the one or more pieces of building equipment to control the environmental condition of the building based on the one or more environmental settings.  (Park: ¶[0062]; Park teaches a widget being a security or temperature widget.  Figs. 3C-3D and ¶[0049] teach the user interacting with the widgets.)







Regarding claim 3, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface created by the user by receiving locations for each of the user preferred interface elements.  (Park: ¶[0031]; Park teaches the widget appearance and placement of widgets in the GUI may be changed by the user.)







Regarding claim 4, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface created by the user by receiving a size for each of the user preferred interface elements.  (Park: ¶[0031]; Park teaches the widget appearance and placement of widgets in the GUI may be changed by the user.  Further ¶[0063] and ¶[0080] teach that the sizes of the various panes of the GUI window may be altered based on the functions being performed by the user.)







Regarding claim 5, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface created by the user by receiving a color for each of the user preferred interface elements.  (Park: ¶[0040], ¶[0044], and ¶[0080]; Park teaches retrieving colors for display in the presentation description.) 







Regarding claim 10, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to synchronize the custom user interface across the thermostat and the user device by pushing, via the network, the custom user interface, to the server system.  (Park: Fig. 3A and ¶[0025] and ¶[0031]; Park teaches communication with the a presentation server which pushes data for display on the client device.)







Regarding claims 12-14 and 19, these claims recite a method which performs the function of the building controller of claims 1-5; therefore, the same rationale for rejection applies.





Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Rao in view of Holaso (US 2019/0384242 A1) hereinafter known as Holaso.

Regarding claim 6, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park in view of Goyal in view of Rao does not explicitly teach the limitations of claim 6.

However, Holaso teaches
wherein the user preferred interface elements comprise at least one of: a weather forecast interface element indicating outdoor weather conditions for a predefined future time period; and an energy usage chart indicating past energy usage caused by operation of the one or more pieces of building equipment; wherein the processing circuit is configured to receive, via the user interface device, the custom user interface by receiving a selection of at least one of the weather forecast interface element and the energy usage chart.  (Holaso: Fig. 2 and ¶[0036]; Holaso teaches an energy chart that shows energy usage for selected equipment, i.e. a boiler.)

Park and Holaso are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building management system capable of customizing user interfaces as taught in Park with further including an energy usage chart for a specific building equipment as taught in Holaso.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach including an energy usage chart for a specific building equipment.  Holaso provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Holaso because the combination would allow the user to view specific metrics.


Regarding claims 15, this claim recites a method performed by the building controller of claim 6; therefore, the same rationale for rejection applies.



	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Rao in view of Matas (US 2012/0130546 A1) hereinafter known as Matas.

Regarding claim 7, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park in view of Goyal in view of Rao does not explicitly teach the limitations of claim 7.

However, Matas teaches
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface by receiving a selection of the user preferred interface elements from: a first heating setpoint selection element colored a first color, the first heating setpoint selection element configured to receive a value for a heating setpoint; and a second heating setpoint selection element colored a second color, the second heating setpoint selection element configured to receive the value for the heating setpoint; wherein the processing circuit is configured to receive the custom user interface by receiving the selection of the user preferred interface elements from: a first cooling setpoint selection element colored a third color, the first cooling setpoint selection element configured to receive a value for a cooling setpoint; and a second cooling setpoint selection element colored a fourth color, the second cooling setpoint selection element configured to receive a value for a second cooling setpoint.  (Matas: ¶[0052]-¶[0054]; Matas teaches changing background colors for set-point, such as red for heating and blue for cooling; and further, using saturation and brightness in the colors for different amounts of heat/cooling.)

Park and Matas are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building management system capable of customizing user interfaces as taught in Park with further including interface that provides heating/cooling setpoints at different color ranges as taught in Matas.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach including interface that provides heating/cooling setpoints at different color ranges.  Matas provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Matas because the combination would allow the user to view specific metrics.







Claims 8, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Rao in view of Scott (US 2014/0108985 A1) hereinafter known as Scott.

Regarding claim 8, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to: store a plurality of user interfaces, each of the plurality user interfaces defining the thermostat home screen for the thermostat and each of the plurality of user interfaces comprising different interface elements;  (Park: Fig. 3A and ¶[0041]-¶[0044]; Park teaches a presentation server that stores data to customize the interface based on user login information.)
...
...
...

Park in view of Goyal in view of Rao does not explicitly teach:
cause the plurality of user interfaces to include the custom user interface by storing the custom user interface in response to a determination that the custom user interface is received, via the user interface device;  
receive a selection of one of the plurality of user interfaces; and 
cause the user interface device to display the selection of the plurality of user interfaces.

However, Scott teaches:
cause the plurality of user interfaces to include the custom user interface by storing the custom user interface in response to a determination that the custom user interface is received, via the user interface device;  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], ¶[0067], ¶[0068], and ¶[0078]; Scott teaches storing dashboards on a configuration database which is available for selection.)
receive a selection of one of the plurality of user interfaces; and  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], ¶[0067], ¶[0068], and ¶[0078]; Scott teaches storing dashboards on a configuration database which is available for selection.)
cause the user interface device to display the selection of the plurality of user interfaces.  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], ¶[0067], ¶[0068], and ¶[0078]; Scott teaches storing dashboards on a configuration database which is available for selection.  In addition, ¶[0081]-¶[0084] further teaches selecting stored dashboard for display.)

Park and Scott are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. customizing a control dashboard interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building management system capable of customizing user interfaces as taught in Park with further storing an interface customized by a user as taught in Scott.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach storing an interface customized by a user.  Scott provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Scott because the combination would allow the user to retrieve the desired interface.  








Regarding claim 11, Park in view of Goyal in view of Rao in view of Scott further teaches the thermostat of claim 10 (as cited above).

Scott further teaches:
wherein the processing circuit is configured to synchronize an updated custom user interface across the thermostat and the user device by: receiving, via the network, the updated custom user interface from the server system, the updated custom user interface updated by the user device and received by the server system from the user device; and storing the updated custom user interface, wherein storing the updated custom user interface replaces the custom user interface.  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], and ¶[0067]; Scott teaches storing dashboards on a configuration database which is located on a network.)

Park and Scott are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. customizing a control dashboard interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building management system capable of customizing user interfaces as taught in Park with further storing an interface customized by a user as taught in Scott.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach storing an interface customized by a user.  Scott provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Scott because the combination would allow the user to retrieve the desired interface.  




Regarding claims 16, 18, and 20, these claims recite a method which performs the function of the building controller of claims 8, 10, and 11; therefore, the same rationale for rejection applies.





Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Rao in view of Goyal (US 9,353,965 B1) hereinafter known as Goyal.


Regarding claim 9, Park in view of Goyal in view of Rao further teaches the thermostat of claim 1 (as cited above).

Park in view of Goyal in view of Rao does not explicitly teach the limitations of claim 9.

However, Goyal teaches:
wherein the processing circuit is configured to: store a plurality of user interfaces, the plurality of user interfaces comprising the custom user interface and a second custom user interface, wherein the custom user interface is associated with a first user and the second custom user interface is associated with a second user; detect of one of the first user or the second user within the building; cause the user interface device to display the custom user interface in response to a detection of the first user; and cause the user interface device to display the second custom user interface in response a detection of the second user.  (Goyal: col. 42, lines 18-40; Goyal teaches detecting whether a user is a child or an adult and customizing the interface accordingly.)

Park and Goyal are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building controller capable of customizing user interfaces as taught in Park with different interfaces based on the user as taught in Goyal.  Park already teaches customizing interfaces and creating different layouts.  However, Park does not explicitly teach different interfaces based on the user.  Goyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Goyal because the combination would allow using multiple displays for different users, as suggested by Goyal: col. 42, lines 18-40.




Regarding claim 17, this claim recites a method that is performed by the building controller of claim 9; therefore, the same rationale for rejection applies.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145